       Case 2:20-cv-01051-EEF-DMD Document 104 Filed 11/02/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 D. H. GRIFFIN WRECKING COMPANY,                          CIVIL ACTION NO. 20-cv-01051
 INC.
                                                          SECTION “L” (3)

 versus                                                   JUDGE ELDON E. FALLON

                                                          MAGISTRATE JUDGE DANA M.
 1031 CANAL DEVELOPMENT, LLC                              DOUGLAS

                                                          JURY TRIAL DEMANDED

    REPLY MEMORANDUM OF D. H. GRIFFIN WRECKING COMPANY, INC. IN
    SUPPORT OF MOTION TO DISMISS AMENDED TORTIOUS INTERFERENCE
    WITH BUSINESS RELATIONS CLAIM BY 1031 CANAL DEVELOPMENT, LLC

         1031’s Opposition argues, in direct conflict with precedent, that alleged temporary

interference is actionable when a party exercises influence over a third party “to deter them from

doing business with the plaintiff,” and despite ongoing relations between the plaintiff and the third

party. This argument turns on its head the “actual prevention” element of a tortious interference

with business relations claim, and is based on a misunderstanding of the Fifth Circuit’s decision

in Dussouy v. Gulf Coast Investment Corp., 660 F.2d 594 (5th Cir. 1981), and the Louisiana

Supreme Court’s decision in Graham v. St. Charles S. R. Co., 18 So. 707 (1895). Furthermore,

although 1031 argues that influencing a third party to deter it from doing business is a “critical

factor” in its temporary interference claim, the United States Fifth Circuit explicitly rejected this

theory last year in Caldwell Wholesale Co., L.L.C. v. R J Reynolds Tobacco Co., 781 F. App’x

289, 297 (5th Cir. 2019).

           I.   1031’s Arguments Cannot Be Accepted in Light of the Actual Prevention
                Requirement

         1031 relies on the Fifth Circuit’s 1981 decision in Dussouy v. Gulf Coast Investment Corp.,

and its citation of the 1895 Louisiana Supreme Court decision in Graham v. St. Charles Street



{N4104842.1}                                      1
         Case 2:20-cv-01051-EEF-DMD Document 104 Filed 11/02/20 Page 2 of 5




Railroad Co., to try and support its temporary interference claim based on an arbitrary timeframe.

Louisiana and Federal precedent demonstrate that 1031’s argument does not accord with the law.

           This Court has held, and 1031 has admitted, that 1031 must allege and be able to prove

D.H. Griffin actually prevented 1031 from dealing with the City of New Orleans and Kolb

Grading, LLC (“Kolb”).1 This is correct, as the U.S. Fifth Circuit, this Court, and Louisiana courts

have similarly held “[i]t is not enough to allege that a defendant's actions affected plaintiff's

business interests; the plaintiff must allege that the defendant actually prevented the plaintiff

from dealing with a third party.” Whitney Bank v. SMI Cos. Glob., 949 F.3d 196, 207 (5th Cir.

2020); B & S Equip. Co. v. Cent. States Underwater Contracting, Inc., 2020 U.S. Dist. LEXIS

71236, at *10 (E.D. La. Apr. 23, 2020); Markovich v. Villere, 2017-1739 (La. App. 1 Cir.

02/28/19); 273 So. 3d 333, 345; Taxicab Ins. Store, LLC v. Am. Serv. Ins. Co., 2017-0004 (La.

App. 4 Cir. 07/12/17); 224 So. 3d 451, 461; Bogues v. La. Energy Consultants, Inc., 46434 (La.

App. 2 Cir. 08/10/11); 71 So. 3d 1128, 1135 (emphasis added). 1031 simultaneously argues, in

direct contravention of this legal requirement, that it can assert a tortious interference claim based

on an arbitrary one-month period, when it admittedly was able to engage in all of its desired

contracting, permitting, and other dealings with the City of New Orleans and Kolb. Looking at

nothing more than 1031’s own arguments and the law, 1031 has not alleged it was “actually

prevented” from dealing with the City of New Orleans or Kolb. 1031’s reliance on Dussouy and

Graham does nothing to change this.

            Dussouy merely held, based on Graham, that a tortious interference with business

relations claim exists under Louisiana law, and that conspiracy with another party is not an element

of the claim. 660 F.2d at 601. It did not address the requirement that the plaintiff actually be



1
    ECF 54 at 13 (Order and Reasons); ECF 87 at 7.


{N4104842.1}                                         2
         Case 2:20-cv-01051-EEF-DMD Document 104 Filed 11/02/20 Page 3 of 5




prevented from dealing with a third party. Id.

           Graham similarly does not support 1031’s novel theory. It involved a claim by a grocery

store owner near the station house of the defendant railroad company, that the defendant injured it

by keeping employees of the railroad company from shopping at the plaintiff’s grocery store.

Graham, 18 So. at 707. The Louisiana Supreme Court held “[t]he ground of . . . liability is that

from motives of ill will, by words and conduct, he injured plaintiff’s business, by preventing the

employees from buying at [the plaintiff’s] store.” 18 So. at 708 (emphasis added). Actual

prevention is the basis of the Louisiana Supreme Court’s ruling. Id. 1031 seeks to escape this by

focusing on witness testimony mentioned in the opinion, stating that one means of preventing the

plaintiff from doing business with the defendant’s employees was that the defendant “raised the

rent of premises he leased to one of the employees who dealt with [the plaintiff].” Id. Contrary to

1031’s argument, this does not show that interference can occur, “despite ongoing business

relations.”2 It merely shows one method used by the defendant to prevent the employees from

doing business with the plaintiff. As stated by the opinion, raising the rent on an employee who

did business with the plaintiff was one of the means for prevention, not the reason for liability.

The “ground of . . . liability” was “preventing the employees from buying at [the plaintiff’s] store,”

as required by the “actual prevention” element of the claim. Id. (emphasis added).

           This is confirmed by the Fifth Circuit’s recent opinion in Caldwell Wholesale Co., L.L.C.

v. R J Reynolds Tobacco Co., 781 F. App’x 289, 297 (5th Cir. 2019). Caldwell Wholesale

addressed a claim by Caldwell, a cigarette wholesaler, that tobacco product manufacturer R J

Reynolds tortuously interfered with its business by not letting Caldwell participate in a price

reduction program, thereby deterring existing and future customers from doing business with



2
    ECF 87 at 11.


{N4104842.1}                                       3
         Case 2:20-cv-01051-EEF-DMD Document 104 Filed 11/02/20 Page 4 of 5




Caldwell. 781 F. App’x at 290-91, 297. The Fifth Circuit found the district court properly

dismissed the claim, holding “Caldwell merely alleges that the consequence of RJR's conduct is

to deter Caldwell's existing customers, as well as potential future customers, from doing business

with Caldwell. Caldwell has not alleged any facts that indicate RJR prevented, or attempted to

prevent, Caldwell's prior, current, or prospective retail customers from purchasing from Caldwell.”

Id (emphasis in original). 1031’s argument that D.H. Griffin “deterred the City and Kolb from

working with 1031 Canal” must similarly be denied.3 Id.

            II.     1031’s Other Arguments Need Not Be Addressed

           1031’s Opposition also argues its allegations plausibly show D.H. Griffin exercised

“controlling influence” over the City of New Orleans with regard to decisions involving the

Building’s demolition, but that 1031 “was able ultimately to overcome” this controlling influence.4

The Court can see without D.H. Griffin’s assistance that this defies logic. Similarly, D.H. Griffin

need not demonstrate again how allegations of lobbying by D.H. Griffin to conduct the demolition

do not plausibly claim that D.H. Griffin was able to exercise control over the City of New Orleans’

decision-making. The Court can see without D.H. Griffin’s assistance that this is not plausible,

because it requires the connection of a logical gap for which there is no factual bridge.

           Ignoring its own allegations to the contrary and without substantively addressing the cases

on point, 1031 also argues that it has plausibly alleged malice. The Court can see without D.H.

Griffin’s assistance that 1031’s own allegations, viewed in conjunction with precedent on the

subject, demonstrate 1031 has not plausibly pled actual malice.

           1031’s Opposition refers fifteen times to its “information and belief” and what it




3
    ECF 87 at 12.
4
    ECF 87 at 16, 16 n. 2.


{N4104842.1}                                        4
          Case 2:20-cv-01051-EEF-DMD Document 104 Filed 11/02/20 Page 5 of 5




“believes,” relying solely on implausible and unsupported allegations.5 The Court can see without

D.H. Griffin’s assistance that many of the alleged “factual underpinnings” for its allegations are

not facts at all, but further “information and belief,” and that 1031 fails to set forth a factual basis

for its information and belief.

            1031’s failure to plausibly plead each element of its tortious interference with business

relations claim is fatal, and the claim should be dismissed.

Dated: October 28, 2020                                     Respectfully submitted,

                                                            RICHARD J. TYLER, T.A. (La Bar No. 1155)
                                                            ALLISON B. KINGSMILL (La Bar No. 36532)
                                                            Jones Walker LLP
                                                            201 St. Charles Avenue, 49th Floor
                                                            New Orleans, LA 70170
                                                            Telephone: (504) 582-8266
                                                            Fax: (504) 589-8266
                                                            Email: rtyler@joneswalker.com
                                                                    akingsmill@joneswalker.com

                                                            s/ F. Gibbons Addison
                                                            F. Gibbons Addison (La. Bar No. 35426)
                                                            Jones Walker LLP
                                                            445 North Blvd., Suite 800
                                                            Baton Rouge, LA 70802
                                                            Telephone: (225) 248-2000
                                                            Fax: (225) 248-3160
                                                            Email: gaddison@joneswalker.com
                                                            Counsel for D. H. Griffin Wrecking Company, Inc.

                                            CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of October 2020, I filed the foregoing pleading via
the court’s CM/ECF system, through which this pleading has been served upon counsel of
record.

                                                     s/ F. Gibbons Addison




5
    ECF 87 at 2, 3, 4, 5, 7, 8, 9, 13, 14, 15, 17.


{N4104842.1}                                                   5
